Exhibit 10.8
 
THIRD WAIVER OF RIGHTS AGREEMENT


This Third Waiver of Rights Agreement (the “Agreement”) is made and entered into
on June ___, 2008 (the “Effective Date”), by and between Pediatric Prosthetics,
Inc., an Idaho corporation (“Pediatric”) and AJW Partners, Inc., AJW Partners,
LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital
Partners, II, LLC (collectively the “Purchasers”), each individually a “Party”
and collectively the “Parties.”


W I T N E S S E T H:


WHEREAS, pursuant to a Securities Purchase Agreement entered into with the
Purchasers on May 30, 2006 (the “Closing” and the “Purchase Agreement”),
Pediatric agreed to sell the Purchasers an aggregate of $1,500,000 in three
tranches of Callable Secured Convertible Notes (the “Notes”), all of which have
been sold to date.  Additionally, pursuant to the Purchase Agreement and in
connection with the sale of the Notes, Pediatric granted 50,000,000 Warrants to
purchase shares of Pediatric’s common stock at $0.10 per share to the Purchasers
(the “Warrants” or “Warrant Agreements”);


WHEREAS, the Parties have previously entered into a Waiver of Rights Agreement
dated October 25, 2006 (the “Waiver Agreement”) and a Second Waiver of Rights
Agreement on or around April 17, 2007 (the “Second Waiver Agreement”), to amend
certain of the documents entered into by the Parties at the Closing, including
the Rights Agreement, which Waiver Agreement and Second Waiver Agreement shall
not be affected by the terms and conditions of this Agreement;


WHEREAS, Pediatric and one of the Purchasers, New Millennium Capital Partners,
II, LLC (“New Millennium”), desire to enter into a Securities Purchase
Agreement, pursuant to which New Millennium will purchase $150,000 in Notes (the
“New Notes”) and be granted 20,000,000 warrants by Pediatric (the “New
Warrants”) to purchase shares of common stock at an exercise price of $0.001 per
share (the “New Funding”);


WHEREAS, pursuant to Section 1.6(d) of the Notes, in the event Pediatric issues
or sells any shares of common stock or grants any convertible securities for
consideration per share less than the Notes, such Note conversion price will
reset to such lower value (the “Note Anti-Dilution Right”);


WHEREAS, pursuant to Section 4(a) of the Warrants, in the event Pediatric issues
or sells any shares of common stock or grants any convertible securities for
consideration per share less than the Warrants, such Warrant exercise price will
reset to such lower value (the “Warrant Anti-Dilution Right”); and


WHEREAS, the Purchasers desire to waive any and all anti-dilution rights and
other rights provided pursuant to the Purchase Agreement or related agreements,
and/or any rights associated with the Notes or Warrants in order to encourage
Pediatric to enter into the New Funding, pursuant to and in connection with the
terms of this Agreement.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration Pediatric and the
Purchasers acknowledge receipt of, and the premises and the mutual covenants,
agreements, and considerations herein contained, the Parties hereto agree as
follows:
 
 
 
 
 

--------------------------------------------------------------------------------


 

 
1.
Waiver of the Anti-Dilution Provisions of the Notes and Warrants.
         
The Purchasers agree to waive the Note Anti-Dilution Right and the Warrant
Anti-Dilution right in connection with Pediatric’s entry into the New
Funding.  Furthermore, the Purchasers agree to waive any anti-dilution or reset
rights they may have whatsoever in connection with the Purchase Agreement,
Notes, Warrants or any document related to the Closing (or any additional
funding contemplated by the Closing) in connection with the sale of the New
Notes and New Warrants and/or the subsequent conversion of the New Notes and/or
exercise of the New Warrants.  The Purchasers further agree that there will be
no affect on the conversion prices of the Notes or the exercise prices of the
Warrants, or any other provision of the Purchase Agreement or any other document
or agreement entered into in connection therewith (including any additional
fundings contemplated by the Closing) as a result of the New Funding and/or any
subsequent conversion of the New Notes and/or exercise of the New Warrants.
         
Each of the Purchasers individually confirms that it will receive valid
consideration in connection with the Company’s New Funding.
       
2.
Approval of the New Funding.
       
 
Each of the Purchasers individually agrees that it approves of and consents to
the New Funding and the issuance of the New Notes and New Warrants, and agrees
to waive any notice requirement, right of first refusal, potential event of
default caused by or other funding right whatsoever provided by the Purchase
Agreement or any agreement or document entered into in connection with and/or
pursuant to the Purchase Agreement (including any additional fundings) relating
to or from the New Funding.
       
3.
Conditions of Effectiveness.
         
This Amendment shall become effective upon execution by each of the Parties
hereto.
       
4.
Additional Funding.
         
Each of the Purchasers also agrees and understands that New Millennium and
Pediatric currently anticipate entering into additional Securities Purchase
Agreements for the sale of additional Notes and/or Warrants in the future, and
as such, each of the Purchasers agrees to waive any and all rights waived and/or
to give any and all approvals provided in Sections 1 and 2 above, in connection
with any future fundings by and between New Millennium and/or any of the other
Purchasers and Pediatric, without the need for the re-approval of such funding
and/or waiver of such rights waived above.

 


 


 


 


 


.


 


 


 


 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
 

 

 
5.
Miscellaneous.

 
 

 
(1)
Assignment.  All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and permitted assigns.
       
(2)
Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, excluding any provision of this
Agreement which would require the use of the laws of any other jurisdiction.
       
(3)
Entire Agreement, Amendments and Waivers.  This Agreement constitutes the entire
agreement of the Parties hereto and expressly supersedes all prior and
contemporaneous understandings and commitments, whether written or oral, with
respect to the subject matter hereof.  No variations, modifications, changes or
extensions of this Agreement or any other terms hereof shall be binding upon any
Party hereto unless set forth in a document duly executed by such Party or an
authorized agent or such Party.
       
(4)
 Waiver.  No failure on the part of any Party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.
       
(5)
Section Headings.  Section headings are for convenience only and shall not
define or limit the provisions of this Agreement.
       
(6)
Construction.  The Parties acknowledge that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with its legal counsel and that this Agreement shall be construed
as if jointly drafted by the parties hereto.
       
(7)
Authority.  Each Party has all requisite power and authority, corporate or
otherwise, to enter into and affect the transactions contemplated by this
Agreement.
       
(8)
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed to another Party shall be deemed to have been executed
and delivered by the signing Party as though an original.  A photocopy of this
Agreement shall be effective as an original for all purposes.


 


 


 


 


 


 


 






[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
 
 
           This Agreement has been executed by the Parties on the date first
written above, with an Effective Date as provided above.




Pediatric Prosthetics, Inc.




/s/ Linda putback-bean
Linda Putback-Bean
Chief Executive Officer




Purchasers:




AJW Partners, LLC
By:  SMS Group, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 
AJW Offshore, Ltd.
By:  First Street Manager II, LLC


/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager




AJW Qualified Partners, LLC
 
By:  AJW Manager, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager




New Millennium Capital Partners, II, LLC
 
By:  First Street Manager II, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 

 